                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MATTHEW J CAPANIS,                                Case No. 19-cv-04562-SI
                                   8                    Petitioner,
                                                                                           ORDER FURTHER EXTENDING
                                   9             v.                                        DEADLINES
                                  10     KENT CLARK,                                       Re: Dkt. No. 15
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Respondent has filed a request for a second extension of the deadline to file his response to

                                  14   the order to show cause. Upon due consideration of the request and the declaration of attorney

                                  15   David Rose, the request is GRANTED. Docket No. 15. Respondent must file and serve his response

                                  16   to the order to show cause no later than May 1, 2020. Petitioner must file and serve his traverse no

                                  17   later than May 29, 2020.

                                  18          IT IS SO ORDERED.

                                  19   Dated: March 3, 2020

                                  20                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
